Exhibit 10.9

 

 

NINTH AMENDMENT

to the

COMPOSITE LEASE AGREEMENT

By and Between

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

and

FEDERAL EXPRESS CORPORATION

Effective as of September 1, 2017

 

 



--------------------------------------------------------------------------------

NINTH AMENDMENT

TO THE COMPOSITE LEASE AGREEMENT

This NINTH Amendment is made and entered into as of the 14th day of August 2017,
by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein referred to as
“Authority”), a body politic and corporate, organized and existing under the
laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein referred
to as “Tenant”), a corporation duly organized and existing under the laws of the
State of Delaware.

W I T N E S S E T H:

WHEREAS Authority and Tenant executed an instrument entitled “Composite Lease
Agreement” with an effective date of January 1, 2007 (that instrument, as
previously amended by First Amendment to the Composite Lease Agreement intended
to be effective as of September 1, 2008; by Second Amendment to the Composite
Lease Agreement intended to be effective as of June 1, 2009; by Third Amendment
to the Composite Lease Agreement intended to be effective as of July 1, 2009; by
Fourth Amendment to the Composite Lease Agreement intended to be effective as of
December 15, 2011; by Fifth Amendment to the Composite Lease Agreement intended
to be effective as of January 1, 2013; by Sixth Amendment to the Composite Lease
intended to be effective July 1, 2014; by Seventh Amendment to the Composite
Lease intended to be effective April 1, 2016; by Eighth Amendment to the
Composite lease intended to be effective April 1, 2017; collectively referred to
herein as the “Composite Lease Agreement”); and

WHEREAS Authority and Tenant intended the Composite Lease Agreement to represent
each of 23 separate lease agreements between the parties (later increased to 31)
and showed the differences among the 23 (later 31 leases) by attaching to the
Composite Lease Agreement as EXHIBIT “A”, a schedule that identified each parcel
of real property Authority leased to Tenant, the portion of the Term (as defined
in the Composite Lease Agreement) during which the lease of each parcel will be
in effect, and the rent that Tenant pays to Authority for each parcel; and

WHEREAS the parties wish to amend the Composite Lease Agreement to add 72,172
square feet of unimproved ground (2860 Southwide Drive) as Parcel 32 to be used
as GSE storage, effective September 1, 2017.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree as follows:

SECTION 1. Definitions. Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this Ninth
Amendment that are defined in the Composite Lease Agreement, the Special
Facility Ground Lease Agreement and the Special Facility Lease Agreement shall
have the respective meanings given to them in each agreement for all purposes of
this Ninth Amendment.

SECTION 2. Modification of Composite Lease and Applicable Rent. The parties
amend the Composite Lease Agreement to reflect the addition of Parcel 32 as
described in the attached survey and legal description and shown on EXHIBIT “B”.
As of the Effective Date, the parties incorporate the attached survey and legal
description of Parcel 32 to be part of EXHIBIT “B” to the Composite Lease
Agreement and the parties substitute the table attached to this Amendment for
the table included as part of EXHIBIT “A” to the Composite Lease Agreement. The
substitution of that table will accomplish the following:

(a) Effective on the earlier of the Parcel 32 “Substantial Completion Date” (as
defined in Section 4 below) or February 1, 2018, the annual rent will be
increased by an amount equal to the product achieved by multiplying the area of
Parcel 32 as follows:

 

            Unimproved                

Location

   Sq. Ft      Ground Rate      Annual      Monthly  

Airfield/NW of MSCAA Admin Bldg

     72,172      $ 0.2077      $ 14,990.12      $ 1249.18  

(b) The rent, as adjusted in accordance with the foregoing, will continue to be
subject to adjustment in accordance with the terms of Section 2.03(a)(i) of the
Composite Lease Agreement.

SECTION 3. Improvements by Tenant

 

  (a)

Effective September 1, 2017, Authority hereby grants to Tenant for use by Tenant
and its servants, agents, employees and independent contractors working on or in
connection with Tenant’s alterations of the improvements located on Parcel 32
making it suitable for ground service equipment use (Tenant’s alteration work on
Parcel 32 as outlined in Section 4(b) below are both referred to herein as



--------------------------------------------------------------------------------

  (“Tenant’s Work”) all necessary or appropriate rights of reasonable access,
ingress and egress to and from Parcel 32, and the right to do all such other
things as may be incidental to Tenant’s Work. Tenant shall obtain, at Tenant’s
sole expense, all certificates and approvals relating to Tenant’s Work. As part
of Tenant’s Work on Parcel 32, Tenant shall make at least, all improvements to
Parcel 32 as listed below and shown on “EXHIBIT C” at no cost to Authority.

 

  i. Asphalt Paving

 

  ii. Lighting

 

  iii. Install Guard Shack with Electrical Power

(b) Effective September 1, 2017, Authority hereby grants to Tenant for use by
Tenant and its servants, agents, employees and independent contractors working
on or in connection with Tenant’s Work all necessary or appropriate rights of
reasonable access, ingress and egress to and from Parcel 32, and the right to do
all such other things as may be incidental to Tenant’s Work. Tenant shall
obtain, at Tenant’s sole expense, all certificates and approvals relating to
Tenant’s Work.

(c) The Substantial Completion Date shall be defined as that date on which
Tenant has commenced beneficial use of Parcel 32. Tenant’s Work and related
activity during the period before the Substantial Completion Date shall not be
considered the commencement of beneficial use of the premises by Tenant.
However, the terms and conditions of the Composite Lease, including, without
limitation, the commercial liability insurance provisions shall apply to and be
effective during such period of occupancy or access to the premises by Tenant,
except for Tenant’s obligation to pay rent as provided in Section 2.03.
Authority shall provide for a policy of special form property insurance from
April 1, 2017 until the Substantial Completion Date of improvements to Parcel 32
at no cost to Tenant. Tenant’s obligation to provide for builder’s risk coverage
covering the premises and improvements on Parcel 32 shall commence on
September 1, 2017 and will be required until the Substantial Completion Date of
improvements to Parcel 32. All building materials used during renovations must
be asbestos-free and Tenant shall provide a Contractor’s Asbestos Free Affidavit
within 30 days of the Substantial Completion Date of Parcel 32.



--------------------------------------------------------------------------------

SECTION 5. Improvements by Authority Prior to September 1, 2017, Authority shall
not make any improvements to Parcel 32 as shown on “EXHIBIT B”. As part of its
work under this Section, Tenant shall (remain in compliance with all applicable
Environmental Laws and (ii) undertake in compliance with the rules and
regulations of any Governmental Authority having jurisdiction over the Parcel 32
all required cleanup activities with respect to environmental conditions caused
by, arising out of or resulting from its use of Parcel 32.

SECTION 6. Remainder of Composite Lease in Effect. All other terms, provisions,
conditions, covenants and agreements of the Composite Lease shall continue in
full force and effect.

SECTION 7. Effective Dates of this Ninth Amendment. This Ninth Amendment shall
become effective as of September 1, 2017.

EXHIBIT “A”, EXHIBIT “B” and EXHIBIT “C” , attached hereto, shall be
incorporated herein by reference.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Ninth Amendment to the Composite Lease
Agreement.

 

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY     FEDERAL EXPRESS CORPORATION By:  

/s/ Scott A. Brockman

    By:  

/s/ Donald C. Colvin

Scott A. Brockman, A.A.E. President     Title:   Vice President Properties &
Facilities and Chief Executive Officer     Date:   08/09/2017

 

Approved as to Content:

By:  

/s/ Forrest B. Artz

Forrest B. Artz Vice President of Finance and Administration/CFO

 

Approved as to Form and Legality:

/s/ Christy L. Kinard

Christy L. Kinard General Counsel Reviewed and Approved:

/s/ Angela Washington

Director of Properties



--------------------------------------------------------------------------------

APPROVED:

                    MSCAA

                     FEDEX

EXHIBIT A to the Composite Lease Agreement as amended by the Ninth Amendment
effective September 1, 2017.

 

     FEDEX                                   EFFECTIVE      2012     2013    
2014     2015-17     2018   PARCEL   LEASE                     EFFECTIVE     
 SQUARE      DATE      EFFECTIVE SEPTEMBER 2012      EFFECTIVE July 1, 2013    
EFFECTIVE July 1, 2014     EFFECTIVE April 1, 2015    
EFFECTIVE September 1, 2018   NUMBER     NUMBER       SUPPLEMENTAL   
 USE OR LOCATION     PARCEL ID     DATE     FEET     RATE      RATES     
 MONTHLY       ANNUAL       ESCALATION (3)      RATES       MONTHLY     
 ANNUAL       RATES       MONTHLY       ANNUAL       RATES       MONTHLY     
 ANNUAL        RATE S      MONTHLY       ANNUAL    1     07-0958     N/A  
TAXIWAY N   N/A     2/1/2009       100,035     $ 0.1906     $ 0.1906     $
1,588.89     $ 19,066.67     CPI OR 13%   $ 0.2077     $ 1,731.41     $
20,776.95     $ 0.2077     $ 1,731.41     $ 20,776.95     $ 0.21     $ 1,731.41
    $ 20,776.95     $ 0.21     $ 1,731.41     $ 20,776.95                      
                                                                               
                                                                      2    
07-0959     SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS   A -G    
1/1/2007       1,082,446       Varies  (1)      Varies  (1)    $ 28,533.41     $
342,400.87     CPI OR 13%     Varies  (1)    $ 31,092.85     $ 373,114.23      
Varies
 
(1)    $ 31,092.85     $ 373,114.23      
Varies
 
(1)    $ 31,092.85     $ 373,114.23      
Varies
 
(1)    $ 31,092.85     $ 373,114.23               N/A 5th Amendment to Composite
Lease   UNIMPROVED GROUND         11/1/2013 (9)      44,344     $ 0.2077      
N/A       N/A       N/A     CPI OR 13%     0.2077  (9)      N/A       N/A     $
0.2077     $ 767.52     $ 9,210.25     $ 0.21     $ 767.52     $ 9,210.25     $
0.21     $ 767.52     $ 9,210.25                                                
                                                                               
                                            3           SUPPLEMENTALS   WEST
RAMP                                                                            
                                                                               
07-0960     18, 19, 20, 21, 22 & 23   UNIMPROVED GROUND   N/A     1/1/2007      
3,111,647     $ 0.1525     $ 0.1906     $ 49,423.33     $ 593,079.92     CPI OR
13%   $ 0.2077     $ 53,856.60     $ 646,279.19     $ 0.2077     $ 53,856.60    
$ 646,279.19     $ 0.21     $ 53,856.60     $ 646,279.19     $ 0.21     $
53,856.60     $ 646,279.19         22, 24 & 25   UNIMPROVED GROUND   N/A    
1/1/2007       914,283     $ 0.1525     $ 0.1906     $ 14,521.86     $
174,262.34     CPI OR 13%   $ 0.2077     $ 15,824.47     $ 189,893.67     $
0.2077     $ 15,824.47     $ 189,893.67     $ 0.21     $ 15,824.47     $
189,893.67     $ 0.21     $ 15,824.47     $ 189,893.67               N/A 5th
Amendment to Composite Lease   UNIMPROVED GROUND         11/1/2013 (9)     
2,744     $ 0.2077       N/A       N/A       N/A     CPI OR 13%     N/A      
N/A       N/A     $ 0.2077     $ 47.49     $ 569.92     $ 0.21     $ 47.49     $
569.92     $ 0.21     $ 47.49     $ 569.92                                      
                                                                               
                                                      4     07-0961     N/A  
TAXIWAY C   N/A     2/1/2009       731,098     $ 0.2400       $0.2400     $
14,621.96     $ 175,463.52     CPI OR 13%   $ 0.2615     $ 15,933.55     $
191,202.60     $ 0.2615     $ 15,933.55     $ 191,202.60     $ 0.26     $
15,933.55     $ 191,202.60     $ 0.26     $ 15,933.55     $ 191,202.60          
                                                                               
                                                                               
  5     07-0962     SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP   33    
1/1/2007       515,496     $ 0.1525       $0.1906     $ 8,187.79     $ 98,253.48
    CPI OR 13%   $ 0.2077     $ 8,922.24     $ 107,066.88     $ 0.2077     $
8,922.24     $ 107,066.88     $ 0.21     $ 8,922.24     $ 107,066.88     $ 0.21
    $ 8,922.24     $ 107,066.88               SUPPLEMENTAL 17   UNIMPROVED
APRON/SIERRA RAMP   37     1/1/2007       $ 0.1525           CPI OR 13%        
                                                                               
                                                                               
                                                              6     07-0963    
AGREEMENT #92-0833   IRS/AOD   N/A     1/1/2007       2,248,286       N/A (6)   
  N/A (6)     $ 125,000.00     $ 1,500,000.00     15%(7)     N/A (6)    $
143,750.00     $ 1,725,000.00       N/A (6)    $ 143,750.00     $ 1,725,000.00  
    N/A (6)    $ 143,750.00     $ 1,725,000.00       N/A (6)    $ 143,750.00    
$ 1,725,000.00                                                                  
                                                                               
                          7     07-0964     SOUTHWIDE #90-0242   GRAEBER
ASSIGNMENT   23     1/1/2007       427,030       N/A (6)      N/A (6)     $
2,506.15     $ 30,073.80     CPI OR 13%     N/A (6)    $ 2,730.95     $
32,771.42       N/A (6)    $ 2,730.95     $ 32,771.42       N/A (6)    $
2,730.95     $ 32,771.42       N/A (6)    $ 2,730.95     $ 32,771.42            
                                                                               
                                                                               
8     07-0965     SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE   24     1/1/2007  
    451,370       N/A (6)      N/A (6)     $ 2,340.16     $ 28,081.92     CPI OR
13%     N/A (6)    $ 2,550.07     $ 30,600.87       N/A (6)    $ 2,550.07     $
30,600.87       N/A (6)    $ 2,550.07     $ 30,600.87       N/A (6)    $
2,550.07     $ 30,600.87                                                        
                                                                               
                                    9     07-0966     SUPPLEMENTAL 15
(INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA   21     1/1/2007      
833,458     $ 0.2673       $0.2673     $ 18,565.28     $ 222,783.32     CPI OR
13%   $ 0.2913     $ 20,230.58     $ 242,766.99     $ 0.2913     $ 20,230.58    
$ 242,766.99     $ 0.29     $ 20,230.58     $ 242,766.99     $ 0.29     $
20,230.58     $ 242,766.99                                                      
                                                                               
                                      10     07-0967     SUPPLEMENTAL 16
(INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE AREA   22A     1/1/2007 (2)   
  140,617     $ 0.2673       $0.2673     $ 3,132.24     $ 37,586.92     CPI OR
13%   $ 0.2913     $ 3,413.21     $ 40,958.47     $ 0.2913     $ 3,413.21     $
40,958.47     $ 0.29     $ 3,413.21     $ 40,958.47     $ 0.29     $ 3,413.21  
  $ 40,958.47                                                                  
                                                                               
                          11     07-0968     SUPPLEMENTAL 13   UNIMPROVED
GROUND/GSE STORAGE   36     1/1/2007       187,217     $ 0.1525       $0.1906  
  $ 2,973.63     $ 35,683.56     CPI OR 13%   $ 0.2077     $ 3,240.36     $
38,884.38     $ 0.2077     $ 3,240.36     $ 38,884.38     $ 0.21     $ 3,240.36
    $ 38,884.38     $ 0.21     $ 3,240.36     $ 38,884.38                      
                                                                               
                                                                      12    
07-0969     SUPPLEMENTAL 27   A-380 GSE STORAGE   N/A     12/01/07       187,618
    $ 0.1525       $0.1525     $ 2,384.31     $ 28,611.75     CPI OR 13%   $
0.1662     $ 2,598.18     $ 31,178.22     $ 0.1662     $ 2,598.18     $
31,178.22     $ 0.17     $ 2,598.18     $ 31,178.22     $ 0.17     $ 2,598.18  
  $ 31,178.22                                                                  
                                                                               
                          13     07-0970     SUPPLEMENTAL 23   A-380 RAMP   N/A
    1/1/2007       1,897,879     $ 0.1220       $0.1220       #REF!       #REF!
    CPI OR 13%   $ 0.1329     $ 21,025.87     $ 252,310.49     $ 0.1329     $
21,025.87     $ 252,310.49     $ 0.13     $ 21,025.87     $ 252,310.49     $
0.13     $ 21,025.87     $ 252,310.49       SUPPLEMENTAL 25   A-380 GSE RAMP  
N/A     1/1/2007       319,113     $ 0.1525       $0.1906       #REF!      
#REF!     CPI OR 13%   $ 0.2077     $ 5,523.23     $ 66,278.76     $ 0.2077    
$ 5,523.23     $ 66,278.76     $ 0.21     $ 5,523.23     $ 66,278.76     $ 0.21
    $ 5,523.23     $ 66,278.76                                                  
                                                                               
                                          14     07-0971     SUPPLEMENTAL 14  
UNIMPROVED APRON/DE-ICING EQUIPMENT STORAGE   34     1/1/2007       428,616    
$ 0.1525       $0.1906       #REF!       #REF!     CPI OR 13%   $ 0.2077     $
7,418.52     $ 89,022.18     $ 0.2077     $ 7,418.52     $ 89,022.18     $ 0.21
    $ 7,418.52     $ 89,022.18     $ 0.21     $ 7,418.52     $ 89,022.18        
                                                                               
                                                                               
    15     07-0972     N/A   SPRANKLE ROAD   N/A     1/1/2007       200,695    
$ 0.0000       $0.0000     $ 0.0000     $ 0.0000     N/A   $ 0.0000     $ 0.0000
    $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000  
  $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000   16     07-0973     N/A  
REPUBLIC ROAD   N/A     1/1/2007       113,179     $ 0.0000       $0.0000     $
0.0000     $ 0.0000     N/A   $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000  
  $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000     $ 0.0000    
$ 0.0000     $ 0.0000                                                          
                                                                               
                                  17     07-0974     SUPPLEMENTALS       0      
                                                                               
                                                                  1 Parcel 1, 2,
3, 4, 6 & 9 (UNIMP GROUND)       1,2,3,4,6,9     1/1/2007       1,662,877     $
0.1525       $0.1906       #REF!       #REF!     CPI OR 13%   $ 0.2077     $
28,781.19     $ 345,374.26     $ 0.2077     $ 28,781.19     $ 345,374.26     $
0.21     $ 28,781.19     $ 345,374.26     $ 0.21     $ 28,781.19     $
345,374.26       1 Parcel 1, 2, 7, 9 (IMP APRON)       1,2,7,9     1/1/2007    
  1,908,290     $ 0.1906       $0.2383       #REF!       #REF!     CPI OR 13%  
$ 0.2597     $ 41,294.68     $ 495,536.18     $ 0.2597     $ 41,294.68     $
495,536.18     $ 0.26     $ 41,294.68     $ 495,536.18     $ 0.26     $
41,294.68     $ 495,536.18       Parcel 5 (INTERNATIONAL PARK)       5    
1/1/2007       24,000     $ 0.2673       $0.3341       #REF!       #REF!     CPI
OR 13%   $ 0.3641     $ 728.14     $ 8,737.65     $ 0.3641     $ 728.14     $
8,737.65     $ 0.36     $ 728.14     $ 8,737.65     $ 0.36     $ 728.14     $
8,737.65       1 Parcel 8 (INTERNATIONAL PARK)   FUEL TANKS   8     1/1/2007    
  247,254     $ 0.2673       $0.3341       #REF!       #REF!     CPI OR 13%   $
0.3641     $ 7,501.45     $ 90,017.46     $ 0.3641     $ 7,501.45     $
90,017.46     $ 0.36     $ 7,501.45     $ 90,017.46     $ 0.36     $ 7,501.45  
  $ 90,017.46       1 & 8 Parcel 12 (INETRNATIONAL PARK)   ARTC TRAINING
BUILDING   12     1/1/2007       117,915     $ 0.2673       $0.3341       #REF!
      #REF!     CPI OR 13%   $ 0.3641     $ 3,577.43     $ 42,929.17     $
0.3641     $ 3,577.43     $ 42,929.17     $ 0.36     $ 3,577.43     $ 42,929.17
    $ 0.36     $ 3,577.43     $ 42,929.17       1 & 8 Parcel 11 (INTERNATIONAL
PARK)   GAS STATION   11     1/1/2007       45,359     $ 0.2673       $0.3341  
    #REF!       #REF!     CPI OR 13%   $ 0.3641     $ 1,376.15     $ 16,513.80  
  $ 0.3641     $ 1,376.15     $ 16,513.80     $ 0.36     $ 1,376.15     $
16,513.80     $ 0.36     $ 1,376.15     $ 16,513.80       8 Parcel 9
(INTERNATIONAL PARK)   SOUTH RAMP, COURTYARD, SOUTHGATES   9, 10, 17    
1/1/2007       1,586,172     $ 0.2673       $0.3341       #REF!       #REF!    
CPI OR 13%   $ 0.3641     $ 48,122.97     $ 577,475.69     $ 0.3641     $
48,122.97     $ 577,475.69     $ 0.36     $ 48,122.97     $ 577,475.69     $
0.36     $ 48,122.97     $ 577,475.69       Parcel 10 (INTERNATIONAL PARK)  
SOUTHEASTERN RAMP, NORTH SECONDARY,         1/1/2007       70,200     $ 0.2673  
    $0.3341       #REF!       #REF!     CPI OR 13%   $ 0.3641     $ 2,129.80    
$ 25,557.63     $ 0.3641     $ 2,129.80     $ 25,557.63     $ 0.36     $
2,129.80     $ 25,557.63     $ 0.36     $ 2,129.80     $ 25,557.63       Parcel
17 (INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,   17     1/1/2007      
4,333,659     $ 0.2673       $0.3341       #REF!       #REF!     CPI OR 13%   $
0.3641     $ 131,479.16     $ 1,577,749.90     $ 0.3641     $ 131,479.16     $
1,577,749.90     $ 0.36     $ 131,479.16     $ 1,577,749.90     $ 0.36     $
131,479.16     $ 1,577,749.90           SMALL PACKAGE SORT SYSTEM,              
                                                                               
                                                                  INTERNATIONAL
INPUT, HEAVY WEIGHT, EAST RAMP                                                  
                                                                               
                              TAB-LINE MAINTENANCE   14     1/1/2007      
556,334     $ 0.2673       $0.3341       #REF!       #REF!     CPI OR 13%   $
0.3641     $ 16,878.65     $ 202,543.84     $ 0.3641     $ 16,880.10     $
202,561.21     $ 0.30     $ 14,099.88     $ 169,198.54     $ 0.30     $
14,099.88     $ 169,198.54       10 Parcel 27A (IMP APRON)   PARCEL 27A   27    
1/1/2007       487,512     $ 0.1906       $0.2383       #REF!       #REF!    
CPI OR 13%   $ 0.2597     $ 10,549.58     $ 126,594.93     $ 0.2597     $
10,549.58     $ 126,594.93     $ 0.26     $ 10,549.58     $ 126,594.93     $
0.26     $ 10,549.58     $ 126,594.93       11 Parcel A & B West (UNIMP GROUND)
  NORTH RAMP   27A & 27B     1/1/2007       527,676     $ 0.1525       $0.1906  
    #REF!       #REF!     CPI OR 13%   $ 0.2077     $ 9,133.05     $ 109,596.63
    $ 0.2077     $ 9,133.05     $ 109,596.63     $ 0.21     $ 9,133.05     $
109,596.63     $ 0.21     $ 9,133.05     $ 109,596.63       5 Parcel 16
(INTERNATIONAL PARK)       16     1/1/2007       796,312     $ 0.2673      
$0.3341       #REF!       #REF!     CPI OR 13%   $ 0.3641     $ 24,159.36     $
289,912.33     $ 0.3641     $ 24,159.36     $ 289,912.33     $ 0.36     $
24,159.36     $ 289,912.33     $ 0.36     $ 24,159.36     $ 289,912.33       23
  GRAEBER ASSIGNMENT/TRUCKING OPERATION         1/1/2007       261,460     $
0.1029       $0.1286       #REF!       #REF!     CPI OR 13%   $ 0.1401     $
3,053.32     $ 36,639.83     $ 0.1401     $ 3,053.32     $ 36,639.83     $ 0.14
    $ 3,053.32     $ 36,639.83     $ 0.14     $ 3,053.32     $ 36,639.83      
SUPPLEMENTAL 9 (INTERNATIONAL PARK)   PARKING AREA   25     1/1/2007      
18,933     $ 0.2673       $0.3341       #REF!       #REF!     CPI OR 13%   $
0.3641     $ 574.41     $ 6,892.91     $ 0.3641     $ 574.41     $ 6,892.91    
$ 0.36     $ 574.41     $ 6,892.91     $ 0.36     $ 574.41     $ 6,892.91      
                                                                               
                                                                               
      18     07-0975     SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR
(LAND)   15     1/1/2007       552,730     $ 0.2673     $ 0.2673       #REF!    
  #REF!     CPI OR 13%   $ 0.2913     $ 13,416.45     $ 160,997.43     $ 0.2913
    $ 13,416.45     $ 160,997.43     $ 0.29     $ 13,416.45     $ 160,997.43    
$ 0.29     $ 13,416.45     $ 160,997.43   18A     07-0976     BUILDING HAVING AN
AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10 HANGAR (BUILDING)        
9/1/2012(4)       72,378     $ 1.2600       $1.2600     $ 7,599.69     $
91,196.28     CPI OR 13%   $ 1.3730     $ 8,281.38     $ 99,376.59     $ 1.3730
    $ 8,281.38     $ 99,376.59     $ 1.37     $ 8,281.38     $ 99,376.59     $
1.37     $ 8,281.38     $ 99,376.59               CONSTRUCTED ON PARCEL 18      
                                                                               
                                                                      19    
07-0977     SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP   13 & 18    
1/1/2007       418,016     $ 0.2673       $0.2673       #REF!       #REF!    
CPI OR 13%   $ 0.2913     $ 10,146.53     $ 121,758.37     $ 0.2913     $
10,146.53     $ 121,758.37     $ 0.29     $ 10,146.53     $ 121,758.37     $
0.29     $ 10,146.53     $ 121,758.37                                          
                                                                               
                                                  20     07-0978    
SUPPLEMENTAL 27   WEST SIDE OF TANG   N/A     3/1/2008       108,051     $
0.1525       $0.1525       #REF!       #REF!     CPI OR 13%   $ 0.1662     $
1,496.32     $ 17,955.83     $ 0.1662     $ 1,496.32     $ 17,955.83     $ 0.17
    $ 1,496.32     $ 17,955.83     $ 0.17     $ 1,496.32     $ 17,955.83        
                                                                               
                                                                               
    21     07-0979     SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING   19    
1/1/2007       1,812,363     $ 0.1525       $0.1906       #REF!       #REF!    
CPI OR 13%   $ 0.2077     $ 31,368.50     $ 376,422.03     $ 0.2077     $
31,368.50     $ 376,422.03     $ 0.21     $ 31,368.50     $ 376,422.03     $
0.21     $ 31,368.50     $ 376,422.03   22     07-0980     SUPPLEMENTAL 9  
DEMOCRAT VEHICLE PARKING   20     1/1/2007       491,127     $ 0.1525      
$0.1906       #REF!       #REF!     CPI OR 13%   $ 0.2077     $ 8,500.46     $
102,005.52     $ 0.2077     $ 8,500.46     $ 102,005.52     $ 0.21     $
8,500.46     $ 102,005.52     $ 0.21     $ 8,500.46     $ 102,005.52            
                                                                               
                                                                               
23     07-0981     N/A   TAXIWAY SIERRA         2/1/2009       248,711     $
0.2400       $0.2400       #REF!       #REF!     CPI OR 13%   $ 0.2615     $
5,420.41     $ 65,044.89     $ 0.2615     $ 5,420.41     $ 65,044.89     $ 0.26
    $ 5,420.41     $ 65,044.89     $ 0.26     $ 5,420.41     $ 65,044.89        
                                                                               
                                                                               
    24     07-0982     N/A   SORT FACILITY         9/1/2009(5)       292,000    
$ 1.2600       $1.2600     $ 30,660.00     $ 367,920.00     CPI OR 13%   $
1.3730     $ 33,410.20     $ 400,922.42     $ 1.3730     $ 33,410.20     $
400,922.42     $ 1.37     $ 33,410.20     $ 400,922.42     $ 1.37     $
33,410.20     $ 400,922.42                                                      
                                                                               
                                      25     07-0983     N/A   DEMOCRAT PARKING
AREA        
12/15/11
(8)  
      36,128     $ 0.1906       $0.1906     $ 573.83     $ 6,885.99     CPI OR
13%   $ 0.2077     $ 625.31     $ 7,503.67     $ 0.2077     $ 625.31     $
7,503.67     $ 0.21     $ 625.31     $ 7,503.67     $ 0.21     $ 625.31     $
7,503.67   26     07-0985     N/A   CORPORATE AVIATION HANGAR (BUILDING)        
7/1/2014       35,070     $ 1.4238       N/A       N/A       N/A     CPI OR 13%
    N/A       N/A       N/A     $ 1.4238     $ 4,161.06     $ 49,932.67     $
1.42     $ 4,161.06     $ 49,932.67     $ 1.42     $ 4,161.06     $ 49,932.67  
                CORPORATE AVIATION HANGAR (LAND)         7/1/2014       161,334
    $ 0.0000       N/A       N/A       N/A     N/A     N/A       N/A       N/A  
    N/A       N/A       N/A       N/A       N/A       N/A       N/A       N/A  
    N/A   27     07-0984     N/A   HANGAR 11 (BUILDING)         7/1/2014      
58,265     $ 1.4238       N/A       N/A       N/A     CPI OR 13%     N/A      
N/A       N/A     $ 1.4238     $ 6,913.14     $ 82,957.71     $ 1.42     $
6,913.14     $ 82,957.71     $ 1.42     $ 6,913.14     $ 82,957.71              
N/A   HANGAR 12 (BUILDING)         7/1/2014       117,306     $ 1.4238       N/A
      N/A       N/A     CPI OR 13%     N/A       N/A       N/A     $ 1.4238    
$ 13,918.36     $ 167,020.28     $ 1.42     $ 13,918.36     $ 167,020.28     $
1.42     $ 13,918.36     $ 167,020.28                   HANGARS 11 AND 12 (LAND)
        7/1/2014       1,290,083     $ 0.0000       N/A       N/A       N/A    
N/A     N/A       N/A       N/A       N/A       N/A       N/A       N/A      
N/A       N/A       N/A       N/A       N/A   28     07-0986     N/A   EAST GSE
RAMP        
7/1/2014
(10)  
      1,000,681     $ 0.1741       N/A       N/A       N/A     CPI OR 13%    
N/A       N/A       N/A     $ 0.1741     $ 14,518.21     $ 174,218.56     $ 0.17
    $ 14,518.21     $ 174,218.56     $ 0.17     $ 14,518.21     $ 174,218.56  

Exhibit A

April 1, 2017

Ninth Amendment to Composite Lease Agreement



--------------------------------------------------------------------------------

EXHIBIT A to the Composite Lease Agreement as amended by the Ninth Amendment
effective September 1, 2017.

 

     FEDEX                                EFFECTIVE     2012     2013     2014  
  2015-17     2018   PARCEL    LEASE                  EFFECTIVE     SQUARE    
DATE     EFFECTIVE SEPTEMBER 2012     EFFECTIVE July 1, 2013    
EFFECTIVE July 1, 2014     EFFECTIVE April 1, 2015    
EFFECTIVE September 1, 2018   NUMBER    NUMBER     SUPPLEMENTAL    
USE OR LOCATION   PARCEL ID    DATE     FEET     RATE     RATES     MONTHLY    
ANNUAL     ESCALATION (3)     RATES       MONTHLY     ANNUAL     RATES      
MONTHLY     ANNUAL     RATES     MONTHLY     ANNUAL     RATES     MONTHLY    
ANNUAL   29       N/A   COLD CHAIN STORAGE PARKING         4/1/2016(11)      
29,174     $ 0.2077       N/A       N/A       N/A     N/A     N/A       N/A    
  N/A                             $ 0.2077     $ 504.95     $ 6,059.44     $
0.2077     $ 504.95     $ 6,059.44   30       N/A   3505 TCHULAHOMA ROAD
(BUILDING)         4/1/2017(13)       38,345     $ 2.8500                      
                                                          $ 2.8500     $
9,106.94     $ 109,283.25     $ 2.8500     $ 9,106.94     $ 109,283.25          
    3505 TCHULAHOMA ROAD (IMPROVED GROUND)         4/1/2017(13)       58,810    
$ 0.2597                                                                        
        $ 0.2597     $ 1,272.75     $ 15,272.96     $ 0.2597     $ 1,272.75    
$ 15,272.96               3505 TCHULAHOMA ROAD (UNIMPROVED GROUND)        
4/1/2017(13)       64,702     $ 0.2077                                          
                                      $ 0.2077     $ 1,119.88     $ 13,438.61  
  $ 0.2077     $ 1,119.88     $ 13,438.61   31       N/A   3318 WINCHESTER ROAD
(BUILDING)         8/1/2017(12)       113,461     $ 2.8500                      
                                                          $ 2.8500     $
26,946.99     $ 323,363.85     $ 2.8500     $ 26,946.99     $ 323,363.85        
      3318 WINCHESTER ROAD (IMPROVED GROUND)         8/1/2017(12)       196,782
    $ 0.2597                                                                    
            $ 0.2597     $ 4,258.69     $ 51,104.29     $ 0.2597     $ 4,258.69
    $ 51,104.29               3318 WINCHESTER ROAD (UNIMPROVED GROUND)        
8/1/2017(12)       164,498     $ 0.2077                                        
                                        $ 0.2077     $ 2,847.19     $ 34,166.23
    $ 0.2077     $ 2,847.19     $ 34,166.23   32       N/A   2860 SOUTHWIDE DR
(UNIMPROVED GROUND) GSE Storage         09/01/2018(14)       72,172     $ 0.2077
                                                                               
                        $ 0.2077     $ 1,249.18     $ 14,990.12                
                                                                               
                                                                       

Note 1:

                                                                               
                                                                               

(a) Hangar 26 has been removed from Parcel 2 and, effective July 1, 2009, rent
for Parcel 2 has been reduced by $1,322.50 per month, $15,870.00 per year.

    Totals     $ 781,847.02     $ 9,382,164.23             $ 822,174.25     $
9,866,090.99       Totals     $ 865,451.42     $ 10,385,416.96       Totals    
$ 866,700.59     $ 10,400,407.08  

(b) As of December 14, 2010, the date of Tenant’s beneficial occupancy of the
Replacement Hangar, as defined in the Third Amendment to the Composite Lease
Agreement, the annual rent will be reduced by $44,246.00 ($3,687.17 monthly).
The rent rate for the 35,000 square foot Replacement Hangar will be $0.1906.

   

(c) As of December 14, 2010, the date of Tenant’s benefical occupancy of
renovated Hangars 24, 25 and 27, the combined annual rent for these Hangars will
be reduced by $23,458.05 (30% of $78,193.49).

 

Note 2: In accordance with the Second Amendment to the Composite Lease
Agreement, Parcel 10 will not be part of the demised premises between May 1,
2010, and December 31, 2011, and no rent will be payable with respect to that
Parcel during that time period.

 

Note 3: Refer to Section 2.03(a)(i) of the Composite Lease Agreement for a
further description of the rent adjustment summarized in this column.

 

Note 4: The Effective Date is subject to the operation and effect of
Section 1.04(b) of the Composite Lease Agreement. When the Effective Date
occurs, the rent for Parcel 18A will be calculated based upon a rental rate of
$1.26 per square foot of building footprint area.

 

Note 5: The Effective Date is subject to the operation and effect of
Section 1.04(b) of the Composite Lease Agreement. When the Effective Date
occurs, the rent for Parcel 24 will be calculated based upon a rental rate of
$1.26 per square foot of building footprint area.

 

Note 6: For Parcels 6, 7, and 8, the monthly rent for each is an amount
previously agreed upon by the Parties, and is not calculated on any applicable
current rate.

 

Note 7: Section 2.03(a)(i) of the Composite Lease Agreement will govern the
escalation of the rent for Parcel 6 beginning July 1, 2018.

 

Note 8: In accordance with the terms of the 4th Amendment to the Composite
Lease, rent for Parcel 25 began to accrue March 1, 2012 at the rate of $0.1906

 

Note 9: In accordance with the terms of the 5th Amendment to the Composite
Lease, rent for the unimproved property that the 5th Amendment adds to Parcels 2
and 3 will begin to accrue on November 1, 2013 at the July 1, 2013 rental rate
for unimproved property. (See Notes 3 and 7)

 

Note 10: Rate agreed upon by the parties and as defined in the 6th Amendment to
the Composite Lease

 

Note 11: Parcel 29 adds the lot used for Cold Chain Storage Parking effective
April 1, 2015 and should be added.

 

Note 12: Parcel 30 adds the office building and warehouse at 3505 Tchulahoma
Road effective April 1, 2017. Rent will begin to accrue on the earlier of the
Parcel 30 Substantial Completion Date or April 1, 2018.

 

Note 13: Parcel 31 adds the maintenance facility at 3318 Winchester Road
effective September 1, 2017. Rent will begin to accrue on the earlier of the
Parcel 31 Substantial Completion Date or September 1, 2018.

 

Note 14: Parcel 32 adds GSE equipment and storage location at 2860 Southwide
Dr. near the parcels 31 & 32. Rent commencing sooner of date of beneficial
occupancy or Feburary 1, 2018.

                                               

RATE & RATE ESCALATION

      CURRENT RATES   7/1/2008     7/1/2013                                    
                                                                               
                         

IMPROVED GROUND

      $0.2383   N/A     $0.2597                                                
                                                                               
             

UNIMPROVED GROUND

      $0.1906   N/A     $0.2077                                                
                                                                               
             



--------------------------------------------------------------------------------

Exhibit B

Legal Description

 

LOGO [g639674g75c82.jpg]



--------------------------------------------------------------------------------

Exhibit B

Leased Premises/Unimproved Ground

 

LOGO [g639674g45b68.jpg]



--------------------------------------------------------------------------------

Exhibit C

Leasehold Improvements

 

LOGO [g639674g61v13.jpg]

 

  

Unimproved Land Improvements/FedEx GSE MXT

 

a.      Asphalt Paving

 

b.      Lighting

 

c.      Install Guard Shack with Electrical Power

  